UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4013


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONTE WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00095-RDB-1)


Submitted:    November 20, 2009            Decided:   December 31, 2009


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Stuart O. Simms, BROWN, GOLDSTEIN & LEVY, LLP, Baltimore,
Maryland, for Appellant. James Thomas Wallner, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Donte Williams

pled guilty to possession with intent to distribute fifty grams

or more of crack cocaine, 21 U.S.C. § 841(a)(1) (2006).                                The

plea agreement stipulated in accordance with Fed. R. Crim. P.

11(c)(1)(C) that Williams would receive a sentence of 168-262

months.     At Williams’ Fed. R. Crim. P. 11 proceeding, that term

was narrowed to 168-180 months with the consent of the parties.

The stipulated sentencing range was binding upon the district

court upon acceptance of the plea agreement.                           See Fed. R. Crim.

P. 11(c)(1)(C).

            The district court sentenced Williams to 168 months in

prison.     Williams now appeals.                 His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).                             Counsel

contends    that    the   sentence       should          be    set   aside   because   the

district court did not state whether it would depart below the

stipulated range.         Williams was notified of his right to file a

pro se supplemental brief but has not filed such a brief. We

affirm in part and dismiss in part.

            We     conclude       that   we       do     not    have    jurisdiction    to

address the claimed sentencing error.                           The statute governing

appellate    review    of     a   sentence,         18    U.S.C.       § 3742(c)   (2006),

limits the circumstances under which a defendant may appeal a

sentence to which he stipulated in a plea agreement to claims

                                              2
that “his sentence was imposed in violation of law [or] was

imposed     as    a    result       of   an       incorrect         application    of     the

sentencing guidelines.”             United States v. Sanchez, 146 F.3d 796,

797 & n.1 (10th Cir. 1998); United States v. Littlefield, 105

F.3d 527, 527-28 (9th Cir. 1997).

            Williams’         sentence    was      not       imposed    in   violation     of

law.     He was statutorily subject to a term of ten years to life

in prison.        See 21 U.S.C. § 841(b)(1)(A) (2006), and his 168-

month sentence falls within this range.                            Nor is the sentence a

result of an incorrect application of the sentencing guidelines.

A sentence imposed pursuant to a Rule 11(c)(1)(C) plea agreement

is   contractual        and   not    based        upon       the    guidelines.     United

States v. Cieslowski, 410 F.3d 353, 364 (7th Cir. 2005) (stating

that “[a] sentence imposed under a Rule 11(c)(1)(C) plea arises

directly from the agreement itself, not from the Guidelines”);

Littlefield, 105 F.3d at 528.                 Application of § 3742(c) requires

dismissal    of       Williams’     appeal        of    his    sentence      for   want    of

jurisdiction.

            We have reviewed the entire record in accordance with

Anders    and     have    not     identified           any    meritorious     issues      for

appeal.     Accordingly, we affirm Williams’ conviction and dismiss

that part of the appeal relating to sentencing.                                This court

requires counsel to inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

                                              3
review.    If the client requests that a petition be filed, but

counsel    believes     that   such   a       petition      would   be    frivolous,

counsel may move in this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on the client.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument       would   not    aid    the   decisional

process.

                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                          4